Appeal Dismissed and Memorandum Opinion filed June 16, 2022.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-21-00472-CV

   CURTIS TYLER, INDIVIDUALLY AND AS NEXT FRIEND OF M.P.,
                          Appellant
                                       V.

  TORCSILL FOUNDATIONS, LLC AND INTERVALE CAPITAL, LLC,
                         Appellees

                   On Appeal from the 189th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-07582

                        MEMORANDUM OPINION

      This appeal is from a judgment signed July 15, 2021. The clerk’s record was
filed January 24, 2022. The reporter’s record was filed March 7, 2022. No brief
was filed.
      On May 3, 2022, this court issued an order stating that unless appellant filed
a brief on or before June 3, 2022, the appeal was subject to dismissal without
further notice for want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no brief or other response. We dismiss the appeal.



                                       PER CURIAM


Panel consists of Justices Zimmerer, Spain and Poissant.




                                         2